              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 1 of 21




          1    WO                                                                                         JL

          2
          3
          4
          5
          6                        IN THE UNITED STATES DISTRICT COURT
          7                             FOR THE DISTRICT OF ARIZONA
          8
          9     David Randall Osborn,                            No. CV 20-01155-PHX-MTL (JZB)
         10                          Plaintiff,
         11     v.                                               ORDER
         12
                Unknown Wishchuen, et al.,
         13
                                     Defendants.
         14
         15           Plaintiff David Randall Osborn,1 who is confined in the Arizona State Prison
         16    Complex-Eyman, filed a June 9, 2020 pro se civil rights Complaint pursuant to 42 U.S.C.
         17    § 1983 and a July 7, 2020 Application to Proceed In Forma Pauperis. In a July 21, 2020
         18    Order, the Court granted the Application to Proceed and dismissed the Complaint because
         19    Plaintiff had failed to state a claim. The Court gave Plaintiff 30 days to file an amended
         20    complaint that cured the deficiencies identified in the Order.
         21           On August 4, 2020, Plaintiff filed her First Amended Complaint (Doc. 12). The
         22    Court will dismiss the First Amended Complaint with leave to amend.
         23    I.     Statutory Screening of Prisoner Complaints
         24           The Court is required to screen complaints brought by prisoners seeking relief
         25    against a governmental entity or an officer or an employee of a governmental entity. 28
         26    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
         27
         28           1
                       Plaintiff indicates she is transgender, and the Court will therefore refer to her with
               feminine pronouns.
JDDL-K
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 2 of 21




          1    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          2    relief may be granted, or that seek monetary relief from a defendant who is immune from
          3    such relief. 28 U.S.C. § 1915A(b)(1)–(2).
          4           A pleading must contain a “short and plain statement of the claim showing that the
          5    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
          6    not demand detailed factual allegations, “it demands more than an unadorned, the-
          7    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
          8    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
          9    conclusory statements, do not suffice.” Id.
         10           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         11    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         12    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         13    that allows the court to draw the reasonable inference that the defendant is liable for the
         14    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         15    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         16    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         17    allegations may be consistent with a constitutional claim, a court must assess whether there
         18    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         19           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         20    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         21    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         22    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         23    U.S. 89, 94 (2007) (per curiam)).
         24           If the Court determines that a pleading could be cured by the allegation of other
         25    facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         26    of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
         27    Plaintiff’s First Amended Complaint will be dismissed for failure to state a claim, but
         28


JDDL-K
                                                              -2-
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 3 of 21




          1    because it may possibly be amended to state a claim, the Court will dismiss it with leave
          2    to amend.
          3    II.    First Amended Complaint
          4           In her three-count First Amended Complaint, Plaintiff sues Sergeant S. Lopez and
          5    Corrections Officer II R. Chacon. Plaintiff asserts claims of threats to her safety under the
          6    United States and Arizona Constitutions. She seeks declaratory and monetary relief, as
          7    well as an immediate transfer from Browning Unit to Rynning Unit “around other LGBTI
          8    inmates for her safety.”
          9           In Count One, Plaintiff alleges that on June 4, 2020, Defendant Lopez approached
         10    Plaintiff at her cell front and asked what size she is because “they” were going to pick up
         11    Plaintiff’s bras that day. Plaintiff said in a low voice that she is a size large, and Defendant
         12    Lopez left. Lopez returned five minutes later and yelled through the front door to the pod
         13    that the Lieutenant was going to “pull [Plaintiff] out” for measurements later. Plaintiff
         14    claims yelling these comments in the pod violates medical confidentiality and her
         15    constitutional right to privacy, possibly exposing Plaintiff, who is undergoing gender
         16    transition, to hostile and violent prisoners in prison gangs. As her injury, Plaintiff asserts
         17    she suffered mental and emotional distress and the possibility of future injury by other
         18    prisoners.
         19           In Count Two, Plaintiff alleges that later in the day on June 4, 2020, Defendant
         20    Chacon stopped in front of Plaintiff’s cell during a walk. Plaintiff had her shirt tied up in
         21    a halter top because it was hot. Chacon told Plaintiff, “undo your shirt like that.” Plaintiff
         22    “expressed” that if she had her bras, she would not have to tie up her shirt. Chacon laughed
         23    and ridiculed Plaintiff. Chacon “got loud enough” for other prisoners in the pod to hear,
         24    and Plaintiff asked Chacon to come over to her cell and speak to her privately. Plaintiff
         25    claims Chacon was “very aware” that Plaintiff was concerned about other prisoners hearing
         26    him because Plaintiff asked Chacon not to speak so loud about Plaintiff’s “bra[] issues.”
         27    Chacon “did the exact oppos[]ite” and maliciously raised his voice in a deliberate attempt
         28    to embarrass Plaintiff. Chacon told Plaintiff, “take your shirt off let me see if you have


JDDL-K
                                                            -3-
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 4 of 21




          1    boobs. This is a mans run!” As Chacon started down the stairs, he yelled to everyone in
          2    the pod, “Are any of you in here [] female?” The prisoners in the pod were laughing and
          3    getting “ri[]led up.” Chacon said that cell 50 (presumably, Plaintiff’s cell) is not “really
          4    transgender” and that Plaintiff is a man and does not need bras. Plaintiff claims she has
          5    suffered ongoing harassment from fellow prisoners in her pod and fears for her safety.
          6    Plaintiff contends Defendant Chacon’s actions have put her safety and security in jeopardy
          7    and violated her right to privacy.
          8           In Count Three, Plaintiff alleges she respectfully asked for assistance in inquiring
          9    about her bras and was accosted with negative comments regarding her opinion and
         10    expression of her gender. On June 6, 2020, Plaintiff apparently made a report against
         11    Defendant Chacon under the Prison Rape Elimination Act. Plaintiff asserts that Defendant
         12    Chacon interfered with her privacy by “outing” Plaintiff as a transgender woman who is
         13    transitioning and has treated her with a “degra[d]ing show of maliciousness.” Plaintiff
         14    claims Chacon thereby threatens “the security of Plaintiff’s person” and denies her freedom
         15    of expression and opinion.
         16    III.   Failure to State a Claim
         17           To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         18    (2) under color of state law (3) deprived her of federal rights, privileges or immunities and
         19    (4) caused her damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
         20    2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
         21    1284 (9th Cir. 1994)). In addition, a plaintiff must allege that she suffered a specific injury
         22    as a result of the conduct of a particular defendant and she must allege an affirmative link
         23    between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
         24    72, 377 (1976).
         25           Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
         26    520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
         27    v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
         28


JDDL-K
                                                            -4-
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 5 of 21




          1    civil rights complaint may not supply essential elements of the claim that were not initially
          2    pled. Id.
          3           A.     Threat to Safety
          4           To state an Eighth Amendment threat-to-safety or failure-to-protect claim, a
          5    plaintiff must meet a two-part test. “First, the alleged constitutional deprivation must be,
          6    objectively, sufficiently serious” such that the “official’s act or omission must result in the
          7    denial of the minimal civilized measure of life’s necessities.”     Farmer v. Brennan, 511
          8    U.S. 825, 834 (1994) (internal quotations omitted). Second, the prison official must have
          9    a “sufficiently culpable state of mind,” i.e., he must act with “deliberate indifference to
         10    inmate health or safety.” Id. (internal quotations omitted). Deliberate indifference is a
         11    higher standard than negligence or lack of ordinary due care for the prisoner’s safety. Id.
         12    at 835. In defining “deliberate indifference” in this context, the Supreme Court has
         13    imposed a subjective test: “the official must both be aware of facts from which the
         14    inference could be drawn that a substantial risk of serious harm exists, and he must also
         15    draw the inference.” Id. at 837 (emphasis added).
         16                  1.     Count One
         17           Plaintiff’s allegations in Count One are too vague and conclusory to state a threat-
         18    to-safety claim. Plaintiff does not allege any facts to support a conclusion that any other
         19    prisoner overheard Plaintiff and Defendant Lopez discussing Plaintiff’s bras. Furthermore,
         20    Plaintiff’s allegation that Lopez possibly exposed her transition to hostile and violent
         21    prisoners, who belong to prison gangs, is wholly speculative and unsupported. See
         22    Williams v. Wood, 223 Fed. App’x 670, 671 (9th Cir. 2007) (“[S]peculative and generalized
         23    fears of harm at the hands of other prisoners do not rise to a sufficiently substantial risk of
         24    serious harm to [plaintiff’s] future health.”) (citing Farmer, 511 U.S. at 843). As presented,
         25    Plaintiff has not stated a threat-to-safety claim in Count One.
         26                  2.     Count Two
         27           Plaintiff’s allegations in Count Two also fail to state a threat-to-safety claim.
         28    Although Plaintiff alleges other prisoners overheard Defendant Chacon state that cell 50 is


JDDL-K
                                                            -5-
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 6 of 21




          1    not “really transgender” and were laughing and getting riled up, she does not allege any
          2    facts to support a conclusion that Chacon was aware of and disregarded a substantial risk
          3    of serious harm to Plaintiff’s safety. Plaintiff claims she has suffered ongoing harassment
          4    by other prisoners, but she has provided no factual detail regarding any such harassment,
          5    let alone connected that harassment to Chacon’s conduct. Plaintiff has not offered any
          6    factual support for her allegation that she fears for her safety. See Williams, 223 Fed. App’x
          7    at 671.
          8              In addition, to the extent that Plaintiff’s claim in Count Two is based solely on
          9    Defendant Chacon’s alleged verbal harassment, Plaintiff fails to state a claim. Physical
         10    sexual assault on a prisoner by a prison official violates the Eighth Amendment, Schwenk
         11    v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000), and “prisoners have a right to be free
         12    from sexual abuse,” Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004), but “the
         13    Eighth Amendment’s protections do not necessarily extend to mere verbal sexual
         14    harassment.”      Austin, 367 F.3d at 1171.    The Ninth Circuit Court of Appeals “has
         15    recognized that sexual harassment may constitute a cognizable claim for an Eighth
         16    Amendment violation, [but] has specifically differentiated between sexual harassment that
         17    involves verbal abuse and that which involves allegations of physical assault, finding [only]
         18    the latter to be in violation of the [C]onstitution.” Minifield v. Butikofer, 298 F. Supp. 2d
         19    900, 904 (N.D. Cal. 2004) (citing Schwenk, 204 F.3d at 1198); see also Austin, 367 F.3d at
         20    1171-72 (officer’s conduct was not sufficiently serious to violate the Eighth Amendment
         21    where officer exposed himself to prisoner but never physically touched him); Patrick v.
         22    Martin, 402 Fed. App’x 284, 285 (9th Cir. 2010) (sexual harassment claim based on verbal
         23    harassment insufficient to state a claim under § 1983). Likewise, “‘[v]erbal harassment or
         24    abuse . . . is not sufficient to state a constitutional deprivation under 42 U.S.C. § 1983.’”
         25    Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (quoting Collins v. Cundy, 603
         26    F.2d 825 (10th Cir. 1979)); see also Somers v. Thurman, 109 F.3d 614, 624 (9th Cir. 1997)
         27    (“To hold that gawking, pointing, and joking violates the prohibition against cruel and
         28


JDDL-K
                                                            -6-
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 7 of 21




          1    unusual punishment would trivialize the objective component of the Eighth Amendment
          2    test and render it absurd.”).
          3             For the foregoing reasons, Plaintiff has failed to state a threat-to-safety claim in
          4    Count Two. The Court will therefore dismiss Count Two.
          5             B.     Equal Protection
          6             The Equal Protection Clause of the Fourteenth Amendment requires states to treat
          7    all similarly situated people equally. See City of Cleburne v. Cleburne Living Ctr., 473
          8    U.S. 432, 439 (1985). Generally, to state a claim for a violation of the Equal Protection
          9    Clause, a plaintiff must allege facts plausibly showing that “the defendants acted with an
         10    intent or purpose to discriminate against [her] based upon membership in a protected
         11    class.” Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001) (citation omitted).
         12    “Intentional discrimination means that a defendant acted at least in part because of a
         13    plaintiff’s protected status.” Maynard v. City of San Jose, 37 F.3d 1396, 1404 (9th Cir.
         14    1994).
         15             Here, Plaintiff has alleged she is a transgender woman. However, Plaintiff has not
         16    alleged facts to support that any Defendant acted with an intent or purpose to discriminate
         17    against her because of her transgender status.
         18             The United States Supreme Court has also recognized “successful equal protection
         19    claims brought by a ‘class of one,’ where the plaintiff alleges that [she] has been
         20    intentionally treated differently from others similarly situated and that there is no rational
         21    basis for the difference in treatment.” Village of Willowbrook v. Olech, 528 U.S. 562, 564
         22    (2000); see also SeaRiver Maritime Fin. Holdings, Inc. v. Mineta, 309 F.3d 662, 679 (9th
         23    Cir. 2002). Even under this standard, Plaintiff has failed to state a claim. Plaintiff has
         24    failed to allege that she was treated differently than other similarly situated individuals and
         25    that there was no rational basis for treating her differently. Thus, Plaintiff fails to state an
         26    equal protection claim in the First Amended Complaint.
         27             C.     Freedom of Expression
         28             To the extent that Plaintiff intends to assert a claim under the First Amendment, she


JDDL-K
                                                            -7-
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 8 of 21




          1    fails to state a claim. The First Amendment provides that “Congress shall make no law …
          2    abridging the freedom of speech.” U.S. Const. amend. I. While “[t]he First Amendment
          3    literally forbids the abridgment only of ‘speech,’” the Supreme Court has “long recognized
          4    that its protection does not end at the spoken or written word.” Texas v. Johnson, 491 U.S.
          5    397, 404 (1989). A message “delivered by conduct that is intended to be communicative
          6    and that, in context, would reasonably be understood by the viewer to be communicative,”
          7    Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 294 (1984), is symbolic speech
          8    that falls “within the scope of the First and Fourteenth Amendments.” Johnson, 491 U.S.
          9    at 404.
         10              “Because the Court has eschewed a rule that ‘all conduct is presumptively
         11    expressive,’ individuals claiming the protection of the First Amendment must carry the
         12    burden of demonstrating that their nonverbal conduct meets the applicable standard.”
         13    Knox v. Brnovich, 907 F.3d 1167, 1181 (9th Cir. 2018) (quoting Clark, 468 U.S. at 293
         14    n.5). Expressive conduct is characterized by two requirements: (1) “an intent to convey a
         15    particularized message” and (2) a “great” “likelihood . . . that the message would be
         16    understood by those who viewed it.” Johnson, 491 U.S. at 404. Thus, to prevail on a First
         17    Amendment freedom-of-expression claim, Plaintiff must establish that her conduct is
         18    expressive. Knox, 907 F.3d at 1181.
         19              Plaintiff has not alleged that she engaged in any expressive conduct or that her
         20    expressive conduct was burdened. As the court in Vuz v. Dcss III, Inc., 2020 WL 4366023
         21    (S.D. Cal. July 30, 2020) observed,
         22
                         Courts have considered various challenges brought by individuals claiming
         23              that their First Amendment rights were violated based on their expressions
                         of their sexual orientation or gender identity; however, where litigants have
         24
                         raised successful challenges, they have done so on the basis that some
         25              “conduct”—beyond the mere act of existing with said gender identity or
                         sexual orientation—was suppressed by an unconstitutional burden.
         26
         27    Id. at *9. Thus, Plaintiff fails to state a First Amendment claim in the First Amended
         28


JDDL-K
                                                             -8-
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 9 of 21




          1    Complaint.2
          2           D.      Universal Declaration of Human Rights
          3           Plaintiff designates Count Three as asserting claims under Articles 3, 5, 12, and 19
          4    of the Universal Declaration of Human Rights. The Universal Declaration of Human
          5    Rights Treaty does not “of its own force impose obligations as a matter of international
          6    law.” Sosa v. Alvarez-Machain, 542 U.S. 692, 734 (2004). Thus, the Court will dismiss
          7    Count Three.
          8    IV.    Leave to Amend
          9           For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
         10    for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
         11    submit a second amended complaint to cure the deficiencies outlined above. The Clerk of
         12    Court will mail Plaintiff a court-approved form to use for filing a second amended
         13    complaint. If Plaintiff fails to use the court-approved form, the Court may strike the second
         14    amended complaint and dismiss this action without further notice to Plaintiff.
         15           Plaintiff must clearly designate on the face of the document that it is the “Second
         16    Amended Complaint.” The second amended complaint must be retyped or rewritten in its
         17    entirety on the court-approved form and may not incorporate any part of the original
         18    Complaint or First Amended Complaint by reference. Plaintiff may include only one claim
         19    per count.3
         20
                      2
         21              Some federal courts have recognized a based on a right to privacy in information
               that is of a sexual, personal, or humiliating nature, or when the release of the information
         22    could subject the person to a risk of bodily harm. See, e.g., Powell v. Schriver, 175 F.3d
               107, 111 (2d Cir. 1999) (“[T]he right to confidentiality includes the right to protection
         23    regarding information about the state of one’s health.”). In Powell, the Second Circuit
               observed, in concluding that an individual’s transgender status qualifies for constitutional
         24    protection, that “transsexualism is the unusual condition that is likely to provoke both an
               intense desire to preserve one’s medical confidentiality, as well as hostility and intolerance
         25    from others.” Id. Thus, courts have found that a plaintiff stated a claim where a prison
               official intentionally revealed or threatened to reveal that a prisoner is transgender and is
         26    transitioning. See id. at 109-11 (2d Cir. 1999) (prison guard openly discussed an inmate’s
               transgender status in the presence of other inmates). However, neither the Supreme Court
         27    nor the Ninth Circuit has recognized such a claim.

         28
                      3
                       Rule 10(b) states that a party “must state its claims . . . in numbered paragraphs,
               each limited as far as practicable to a single set of circumstances. . . . If doing so would
               promote clarity, each claim founded on a separate transaction or occurrence . . . must be

JDDL-K
                                                           -9-
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 10 of 21




          1              A second amended complaint supersedes the original Complaint and First Amended
          2    Complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
          3    Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
          4    will treat the original Complaint and First Amended Complaint as nonexistent. Ferdik,
          5    963 F.2d at 1262. Any cause of action that was raised in the original Complaint or First
          6    Amended Complaint and that was voluntarily dismissed or was dismissed without
          7    prejudice is waived if it is not alleged in a second amended complaint. Lacey v. Maricopa
          8    County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
          9    V.        Warnings
         10              A.     Release
         11              If Plaintiff is released while this case remains pending, and the filing fee has not
         12    been paid in full, Plaintiff must, within 30 days of her release, either (1) notify the Court
         13    that she intends to pay the unpaid balance of her filing fee within 120 days of her release
         14    or (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         15    result in dismissal of this action.
         16              B.     Address Changes
         17              Plaintiff must file and serve a notice of a change of address in accordance with Rule
         18    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         19    relief with a notice of change of address. Failure to comply may result in dismissal of this
         20    action.
         21              C.     Possible “Strike”
         22              Because the First Amended Complaint has been dismissed for failure to state a
         23    claim, if Plaintiff fails to file a second amended complaint correcting the deficiencies
         24    stated in a separate count.” Local Rule of Civil Procedure 3.4 incorporates a similar
         25    requirement for prisoner complaints, which must comply with the prisoner complaint
               form’s instruction that a plaintiff allege only “one violation per count.” LRCiv 3.4;
         26    Instructions at 3, ¶ 12. Plaintiff’s First Amended Complaint did not comply with Rule
               10(b) of the Federal Rules of Civil Procedure and Rule 3.4 of the Local Rules of Civil
         27    Procedure because in each Count, Plaintiff alleges more than one violation. For example,
               in Count One, Plaintiff asserts violations of the right to privacy and equal protection under
         28    the Fourteenth Amendment and incitement to discrimination under Article 7 of the
               Universal Declaration on Human Rights. If Plaintiff files a second amended complaint,
               she must not include more than one violation per count.

JDDL-K
                                                             - 10 -
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 11 of 21




          1    identified in this Order, the dismissal may count as a “strike” under the “3-strikes”
          2    provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may not bring
          3    a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915 “if the
          4    prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,
          5    brought an action or appeal in a court of the United States that was dismissed on the
          6    grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
          7    granted, unless the prisoner is under imminent danger of serious physical injury.” 28
          8    U.S.C. § 1915(g)
          9           D.     Possible Dismissal
         10           If Plaintiff fails to timely comply with every provision of this Order, including these
         11    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         12    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         13    the Court).
         14    IT IS ORDERED:
         15           (1)    The First Amended Complaint (Doc. 12) is dismissed for failure to state a
         16    claim. Plaintiff has 30 days from the date this Order is filed to file a second amended
         17    complaint in compliance with this Order.
         18           (2)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
         19    of Court must, without further notice, enter a judgment of dismissal of this action with
         20    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         21    and deny any pending unrelated motions as moot.
         22           (3)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
         23    civil rights complaint by a prisoner.
         24           Dated this 13th day of August, 2020.
         25
         26
         27
         28


JDDL-K
                                                           - 11 -
       Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 12 of 21



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 13 of 21



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 14 of 21




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 15 of 21




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                  Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 16 of 21



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
               Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 17 of 21




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 18 of 21



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
             Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 19 of 21



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
               Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 20 of 21



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:20-cv-01155-MTL--JZB Document 13 Filed 08/13/20 Page 21 of 21



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
